Citation Nr: 1602678	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  15-39 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November October 1953 to September 1955.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In October 2015, the Veteran filed a timely Substantive Appeal (VA Form 9) and did not request a hearing before the Board.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities meet the schedular criteria for a TDIU.

2.  The evidence is in at least equipoise as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially-gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to a TDIU caused by his service-connected disabilities.  In order to establish service connection for a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2015).  A total disability rating also may be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16(a) (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the Veteran's claim, which was received in May 2013, service connection has been in effect for cold injury residuals of both hands and both lower extremities, evaluated separately as 30 percent disabling for each limb; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss evaluated as 10 percent disabling.  The Veteran's cold injury residuals derive from a common etiology.   The Veteran's combined disability rating during the pendency of his claim is 90 percent.  Therefore, the Board finds that the Veteran's service-connected disabilities do meet the schedular criteria for a TDIU during the period on appeal.  38 C.F.R. § 4.16(a) (2015).

Thus, the remaining inquiry is whether such disabilities rendered the Veteran unable to secure or follow a substantially-gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a TDIU is limited to consideration of service-connected disabilities.  

The Veteran has a high school education with no additional formal education or training.  See May 2013 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  

At his April 2013 VA examination, the Veteran reported that he worked for many years after service as a tool and die maker, and then worked many years doing quality control inspections before retirement.  The Veteran had been retired for 16 years as of the time of the examination.  A December 2013 Social Services Verification shows the Veteran worked for the same employer from October 1955 to September 1996, and had a job title of tool and die inspector.  The Veteran began receiving a pension in October 1996.  See November 2013 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192).  

At his VA examination in April 2013, the Veteran reported that he gets pins and needles in all fingertips of both hands whenever he is in cold weather or has his hands in cold water.  The distal phalanges of the right index, middle, and ring fingertips have remained numb since service.  He also reported pins and needles feeling in the distal phalanges of all toes on both feet and cold intolerance in both feet.  

On examination, both hands were noted to have arthralgia or other pain, cold sensitivity, numbness, and locally impaired sensation.  Both feet were noted to have arthralgia or other pain, cold sensitivity, color changes, numbness, locally impaired sensation, and nail abnormalities.  Muscle strength was 5/5 (normal), with the exception of his bilateral grip that was 4/5 for active movement against some resistance.  There was no muscle atrophy and deep tendon reflexes were normal.  The examiner found mild incomplete paralysis of the radial nerve, median nerve, and ulnar nerve in the bilateral upper extremities, and mild incomplete paralysis of the sciatic nerve and external popliteal nerve in the bilateral lower extremities.  The Veteran's gait was normal and he ambulated without assistive devices.   

The Veteran was diagnosed with osteoarthritis of the bilateral hands and feet, as shown by x-rays, and peripheral neuropathy of the bilateral hands and feet due to frostbite.  The symptoms attributable to his peripheral neuropathy of the upper and lower extremities were mild intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness.  The examiner found the functional impact of the cold injury residuals to be that it is hard for the Veteran to do fine motor skills or manipulate small tools and small items because of fingertip numbness.  

A May 2015 VA treatment record shows that the Veteran exercises three times a week, and that he denies swelling in the lower extremities, any muscle or joint pain, and any weakness of the lower extremities.  The Veteran reported numbness in the left big toe, but that it was better since he had back surgery in March 2013.  He also complained of an intermittent burning sensation of the left foot, especially the big toe, for the last two years.  

VA treatment records from July 2009 are negative for any complaints or treatment  relating to the Veteran's hands.  They also show that the Veteran is independent in his activities of daily living.

The relevant inquiry is whether the Veteran's service-connected disabilities preclude the Veteran from securing and following substantially-gainful employment.  The Board notes that the record evidence shows that the Veteran was able to work for 44 years and retired due to age.  Thereafter, the Veteran filed claims seeking compensation for service related disabilities for which he is now in receipt of a near total rating.  Receipt of a high rating is recognition of the significant impact the Veteran's disabilities have on his functioning.  As noted above, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran is able to secure or follow a substantially-gainful occupation due to the Veteran's service-connected disabilities.  The April 2013 VA examiner's finding that it is hard for the Veteran to do fine motor skills and manipulate small items severely limits the employment opportunities that would be available to the Veteran.  While the VA examiner did not find any functional impairment to the Veteran's feet, applicable regulations place responsibility for the ultimate TDIU determination on the adjudicator, not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board finds it significant that the April 2013 VA examination showed that the Veteran complained of experiencing a pins and needles feeling in the distal phalanges of all toes on both feet and cold intolerance in both feet and on examination, both feet were noted to have arthralgia or other pain, cold sensitivity, color changes, numbness, locally impaired sensation, and nail abnormalities.  The Board may reasonably infer that such impairment would have an impact on employment that involved prolonged walking.  Also, because the Veteran would have difficulty manipulating small items, it is unlikely that he could return to his former position as a tool and die inspector.  In addition, the Veteran would require significant retraining to be able to secure a job because he worked for more than 44 years in the tool and die industry and only worked in that industry.  Given the Veteran's educational background and work history, there is no evidence that he had any computer training or data entry skills that would be required for many jobs.  Moreover, due to the cold injury residuals, hearing loss, and tinnitus, the Veteran would have difficulty using tools, a computer keyboard, and a telephone; writing; operating machinery and equipment, including a cash register; and making change.  There are few jobs that do not require fine motor skills or the manipulation of small items.  While the Veteran might be able to perform some jobs, such as acting as a greeter or providing directions to guests, the Board finds that it is unlikely that such jobs would result in more than marginal employment.  

Given that the evidence is in equipoise as to whether the Veteran is able to secure and follow substantially-gainful employment, he is entitled to the benefit of the doubt.  Therefore, in light of the Veteran's educational and occupational history and the constraints noted above, and resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities render him unable to secure or follow a substantially-gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU is warranted for the entire period on appeal.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to a TDIU due to service-connected disabilities is granted for the entire period on appeal, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


